ITEMID: 001-75140
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: CICEK AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr Fethi Gümüş and Mr Zülfü Dündar, lawyers practising in Diyarbakır.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
Until 1995 the applicants all lived in Tuzla village, in the district of Lice in the Diyarbakır province, where they own property. It is to be noted that Ali Kivilik, Muhittin Yıldız, Nusret, Müslime and İlhan Kaya did not submit any certificate to the Court attesting their ownership of the property in Tuzla.
In November 1995 security forces forcibly evacuated Tuzla on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Diyarbakır and Istanbul where they currently live.
On 23 November 1995 the mayor of Tuzla, Ağa Yıldız, filed a petition with the office of the state-of-emergency region Governor and asked the latter either to allow the residents to return to their village or to provide them alternative residences.
On 8 December 1995 the Governor of the state-of-emergency region sent a letter to the mayor and informed him that there was no legal ground for his alternative residences request. He further informed that Ağa Yıldız’s request for financial aid would be referred to the District Collaboration and Solidarity Foundation (İlçe Sosyal Yardımlaşma ve Dayanışma Vakfı).
On an unspecified date, some of the applicants filed petitions with the Public Prosecutor’s office in Lice complaining about the burning down of their houses by security forces.
On 8 December 1995 the Public Prosecutor issued decisions of nonjurisdiction and sent the case-files to the Public Prosecutor’s office in the Diyarbakır State Security Court.
On an unspecified date, one of the residents of Tuzla, Tahsin Yıldız, filed a petition with the Human Rights Observation Committee of the Grand National Assembly of Turkey requesting permission to return to his village.
On an unspecified date, the Human Rights Observation Commission referred his petition to Ministry of the Interior.
On 25 May 2000 the Ministry of the Interior notified the Human Rights Commission that some of the villages in Lice, including Tuzla, were not secure and suitable for residence. It stated that once these villages became secure for return, the authorities would take the necessary steps.
On 15 June 2000 the President of the Human Rights Observation Commission informed Tahsin Yıldız about the content of the letter dated 25 May 2000.
On 9 September 2001 the Commander of District Gendarmerie Headquarters in Lice sent letters to the mayors of the villages in Lice District and informed them that access to some villages of Lice District would only be possible during daytime in summer. The commander further stated that the villagers would be allowed to work in their farms but would not be allowed to spend the nights in their village. It was noted that permission for access to village should be sought from local gendarmerie stations. Tuzla was not listed among the villages to which access would be allowed under aforementioned conditions.
On 23 November 2001 the applicants’ representative, Mr F Gümüş, filed a petition with the Public Prosecutor’s office attached to the Diyarbakır State Security Court requesting information on the investigation about the burning down of the applicants’ houses.
On 12 December 2001 the Public Prosecutor at the Diyarbakır State Security Court sent a reply to the applicants’ representative notifying that the investigation into the burning down of the applicants’ houses was still pending.
The official records indicated that the inhabitants of Tuzla had evacuated their village on account of intense terrorist activities in the region and threats issued by the PKK (Workers’ Party of Kurdistan) terrorist organisation against the villagers. The security forces had not forced the applicants to leave their village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
